              Case 1:17-vv-01229-UNJ Document 43 Filed 01/09/20 Page 1 of 4




     In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                       (Filed: December 5, 2019)


* * * * * * * * * * * * * *
MISTI FRASER,              *                                      UNPUBLISHED
                           *                                      No. 17-1229V
          Petitioner,      *
                           *                                      Special Master Dorsey
v.                         *
                           *                                      Attorneys’ Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
          Respondent.      *
* * * * * * * * * * * * * *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, D.C., for respondent.

                           DECISION ON ATTORNEYS’ FEES AND COSTS1

         On September 12, 2017, Misti Fraser (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2
(“Vaccine Act”). Petitioner alleged that she developed Raynaud’s phenomenon and/or reactive
arthritis after receipt of the Hepatitis A and/or B vaccines on September 18, 2014. Petition at 1,
ECF No. 1. On August 9, 2019, the previously assigned special master issued his entitlement
decision, dismissing petitioner’s claim.3 Decision, ECF No. 30.


1
  This decision will be posted on the website of the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012). This means the Decision will be available to
anyone with access to the internet. As provided by 44 U.S.C. § 300aa-12(d)(4)B), however, the parties may object
to the published Decision’s inclusion of certain kinds of confidential information. Specifically, Under Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by that party: (1) that
is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical
filed or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise the whole decision will be available to the public in its current form. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(“Vaccine Act” or “the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.
§§ 300aa.
3
    On October 7, 2019, the instant case was reassigned to the undersigned for resolution of attorneys’ fees and costs.
         Case 1:17-vv-01229-UNJ Document 43 Filed 01/09/20 Page 2 of 4



        On August 30, 2019, petitioner filed an application for attorneys’ fees and costs. Motion
for Attorney Fees and Costs (ECF No. 31). Petitioner requests compensation in the amount of
$20,983.92, representing $20,460.48 in attorneys’ fees and $523.44 in costs. Fees App. Ex. 1 at
9-10. Pursuant to General Order No. 9, petitioner warrants that she has not personally incurred
costs in pursuit of this litigation. ECF No. 34. Respondent filed his response on September 9,
2019 indicating that he “is satisfied the statutory requirements for an award of attorneys’ fees
and costs are met in this case.” Response, ECF No. 32, at 2. Petitioner filed a reply on September
9, 2019, reiterating her belief that the requested amount of fees and costs is reasonable. The
matter is now ripe for disposition.

       For the reasons discussed below, the undersigned GRANTS petitioner’s motion and
awards a total of $20,970.42.

           I.      Discussion

        Under the Vaccine Act, the special master shall award reasonable attorneys’ fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(e)(1).
When compensation is not awarded, the special master “may” award reasonable attorneys’ fees
and costs “if the special master or court determines that the petition was brought in good faith
and there was a reasonable basis for the claim for which the petition was brought.” Id. at
§15(e)(1). In this case, although petitioner was denied compensation, the undersigned finds
that both good faith and reasonable basis exist. Indeed, as the previous special master noted in
his entitlement decision, “[d]espite a general lack of evidence, Petitioner’s claim is hardly
frivolous” and that “it is readily conceivable that a similarly-situated petitioner could
substantiate a comparable claim” with a greater showing of evidence. Accordingly, a final
award of attorneys’ fees and costs is proper.

                      a. Reasonable Attorneys’ Fees

         The Federal Circuit has approved use of the lodestar approach to determine reasonable
attorney’s fees and costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515
F.3d 1343, 1349 (Fed. Cir. 2008). Using the lodestar approach, a court first determines “an
initial estimate of a reasonable attorney’s fee by ‘multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.’” Id. at 1347-58 (quoting Blum v.
Stenson, 465 U.S. 886, 888 (1984)). Then, the court may make an upward or downward
departure from the initial calculation of the fee award based on other specific findings. Id. at
1348.

        Counsel must submit fee requests that include contemporaneous and specific billing
records indicating the service performed, the number of hours expended on the service, and the
name of the person performing the service. See Savin v. Sec’y of Health and Human Servs., 85
Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton v. Sec’y of Health and Human Servs.,
3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It
is “well within the special master’s discretion to reduce the hours to a number that, in [her]
experience and judgment, [is] reasonable for the work done.” Id. at 1522. Furthermore, the
                                                  2
         Case 1:17-vv-01229-UNJ Document 43 Filed 01/09/20 Page 3 of 4



special master may reduce a fee request sua sponte, apart from objections raised by respondent
and without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009).

        A special master need not engage in a line-by-line analysis of a petitioner’s fee
application when reducing fees. Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl.
719, 729 (2011). Special masters may rely on their experience with the Vaccine Program and its
attorneys to determine the reasonable number of hours expended. Wasson v. Sec’y of Health
and Human Servs., 24 Cl. Ct. 482, 484 (Fed. Cl. Nov. 19, 1991) rev’d on other grounds and aff’d
in relevant part, 988 F. 2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior
experience to reduce hourly rates and the number of hours clamed in attorney fee requests …
[v]accine program special masters are also entitled to use their prior experience in reviewing fee
application.” Saxton, 3 F. 3d at 1521.

                                   i. Reasonable Hourly Rates

        Petitioner requests the following hourly rates for the work of her counsel, Mr. Mark
Sadaka: $362.95 per hour for work performed in 2016, $376.38 per hour for work performed in
2017, $396.00 per hour for work performed in 2018, and $406.00 per hour for work performed in
2019. Fees App. Ex. 1 at 9. The undersigned finds these rates to be reasonable with the exception
of the 2019 rate because it exceeds what Mr. Sadaka has previously been awarded for his 2019
work. See Puckett v. Sec’y of Health & Human Servs., No. 15-929V, 2019 WL 4894030, at *2
(Fed. Cl. Spec. Mstr. Sept. 16, 2019) (finding $405.00 per hour to be reasonable for Mr.
Sadaka’s 2019 work); Jones v. Sec’y of Health & Human Servs., No. 12-875V, 2019 WL
4013481, at *2 (Fed. Cl. Spec. Mstr. Jul. 31, 2019) (same); Randall v. Sec’y of Health & Human
Servs., No. 17-1167V, 2019 WL 4256277, at *2 (Fed. Cl. Spec. Mstr. Aug. 14, 2019) (same).
Accordingly, the undersigned will compensate Mr. Sadaka’s 2019 work at $405.00 per hour,
resulting in a reduction of $13.50.

                                 ii.     Reasonable Hours Expended

        The undersigned has reviewed the submitted billing entries and finds the total number of
hours billed to be reasonable. The billing entries accurately reflect the nature of the work
performed and the undersigned does not find any of the entries to be objectionable. Respondent
also has not indicated that he finds any of the entries to be objectionable either. Accordingly,
petitioner is entitled to final attorneys’ fees of $20,446.98.

                      b. Attorneys’ Costs

        Petitioner requests a total of $523.44 in attorneys’ costs. This amount is comprised of
acquiring medical records, postage, and the Court’s filing fee. Fees App. Ex. 2. All of these costs
are typical of Vaccine Program litigation and petitioner has provided adequate documentation
supporting them. Accordingly, the requested attorneys’ costs are reasonable, and petitioner shall
be fully reimbursed.

                                                 3
            Case 1:17-vv-01229-UNJ Document 43 Filed 01/09/20 Page 4 of 4



             II.      Conclusion

        Based on all of the above, the undersigned finds that it is reasonable compensate
petitioner and her counsel as follows:

    Attorneys’ Fees Requested                                                    $20,460.48
    (Total Reduction from Billing Hours)                                          - ($13.50)
    Total Attorneys’ Fees Awarded                                                $20,446.98

    Attorneys’ Costs Requested                                                     $523.44
    (Reduction of Costs)                                                              -
    Total Attorneys’ Costs Awarded                                                 $523.44

    Total Attorneys’ Fees and Costs Awarded                                      $20,970.42

Accordingly, the undersigned awards $20,970.42 in attorneys’ fees and costs, in the form of
a check payable jointly to petitioner and petitioner’s counsel, Mr. Mark Sadaka.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with this decision.4

          IT IS SO ORDERED.

                                                               s/Nora Beth Dorsey
                                                               Nora Beth Dorsey
                                                               Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice renouncing
the right to seek review.
                                                          4
